      Case 3:21-cv-00252-MMD Document 1-3 Filed 06/02/21 Page 1 of 5


 1   GARMAN TURNER GORDON LLP
     GERALD M. GORDON
 2   Nevada Bar No. 229
     E-mail: ggordon@gtg.legal
 3   MARK M. WEISENMILLER
     Nevada Bar No. 12128
 4   E-mail: mweisenmiller@gtg.legal
     7251 Amigo Street, Suite 210
 5   Las Vegas, Nevada 89119
     Telephone (725) 777-3000
 6   Facsimile (725) 777-3112
     Attorneys for the Herbst Defendants
 7
                                  UNITED STATES BANKRUPTCY COURT
 8
                                         DISTRICT OF NEVADA
 9
     In re:                                              Case No.: BK-S-13-51237-GWZ
10
     PAUL A. MORABITO,                                   Chapter: 7
11
                               Debtor.
12

13                          NOTICE OF APPEAL AND STATEMENT OF ELECTION
                            TO HAVE APPEAL HEARD BY THE DISTRICT COURT
14
              JH, Inc. (“JH”), Maryanna Herbst as Trustee of the Herbst Family Trust dated December
15
     17, 2002 (“Trust”), and Berry-Hinckley Industries (“BHI” and together with JH and the Trust,
16
     the “Herbst Parties”), and Timothy P. Herbst, Troy D. Herbst, and Edward J. Herbst (together,
17
     the “Additional Defendants,” and with the Herbst Parties, the “Herbst Defendants”) appeal under
18
     28 U.S.C. § 158(a) and Rule 8001 of the Federal Rules of Bankruptcy Procedure from the Order
19
     Imposing Sanctions Against Jeffrey Hartman, Esq. and Hartman & Hartman and David
20
     Houston, Esq. and the Law Offices of David R. Houston Pursuant to Bankruptcy Rule 9011 [ECF
21
     No. 1155] (the “Order”) entered in the Bankruptcy Court on the 17th day of May 2021, a copy of
22
     which is attached hereto as Exhibit 1.
23
              The names of all parties to the Order appealed from and the names, addresses, and
24
     telephone numbers of their respective attorneys are as follows:
25
     APPELLANTS:
26
              Herbst Defendants
27            GERALD M. GORDON, ESQ.
28            MARK M. WEISENMILLER, ESQ.


     103876-001/2220212_2
      Case 3:21-cv-00252-MMD Document 1-3 Filed 06/02/21 Page 2 of 5


 1            Garman Turner Gordon LLP
              7251 Amigo Street, Suite 210
 2            Las Vegas, Nevada 89119
              Telephone: 725.777.3000
 3
              Facsimile: 725.777.3112
 4            E-Mail: ggordon@gtg.legal
                      mweisenmiller@gtg.legal
 5

 6   APPELLEES:

 7            Jeffrey Hartman, Esq. and Hartman & Hartman and
              David Houston, Esq., and the Law Offices of David R. Houston
 8            KENT R. ROBISON, ESQ.
              HANNAH WINSTON, ESQ.
 9
              Robison, Sharp, Sullivan & Brust
10            71 Washington Street
              Reno, NV 89503
11            Telephone: 775.329.3151
              Facsimile: 775.329.7169
12            E-Mail: krobison@rssblaw.com
                       hwinston@ rssblaw.com
13

14            Pursuant to 28 U.S.C. § 158(c)(1)(B), Rules 8001 and 8005 of the Federal Rules of

15   Bankruptcy Procedure, and Rule 8001 of the Local Rules of the Bankruptcy Practice for the U.S.

16   District Court for the District of Nevada, Appellants Herbst Defendants hereby elect to have the

17   appeal from the Order, heard by the United States District Court for the District of Nevada,

18   rather than by the United States Bankruptcy Appellate Panel for the Ninth Circuit (the “BAP”).

19
              DATED this 31st day of May, 2021.
20
                                                  GARMAN TURNER GORDON LLP
21

22                                                By: /s/ Mark M. Weisenmiller
23                                                GERALD M. GORDON, ESQ.
                                                  MARK M. WEISENMILLER, ESQ.
24                                                7251 Amigo Street, Suite 210
                                                  Las Vegas, Nevada 89119
25                                                Telephone: (725)-777-3000
                                                  Fax: (725)-777-3112
26                                                Attorneys for the Herbst Defendants
27

28

                                                    2
     103876-001/2220212_2
Case 3:21-cv-00252-MMD Document 1-3 Filed 06/02/21 Page 3 of 5




           EXHIBIT 1




           EXHIBIT 1
           Case 3:21-cv-00252-MMD Document 1-3 Filed 06/02/21 Page 4 of 5



   1
   2
   3
   4
    Entered on Docket
    5May 17, 2021
___________________________________________________________________
   6
   7                                UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF NEVADA
   8
       In re:                                                      Case No.: BK-S-13-51237-GWZ
   9                                                               Chapter: 7
       PAUL A. MORABITO,
  10                                                               Hearing:
                        Debtor.                                    Date: February 4, 2021
  11                                                               Time: 10:00 a.m.

  12       ORDER GRANTING MOTION FOR AN ORDER IMPOSING SANCTIONS AGAINST
              JEFFREY HARTMAN, ESQ. AND HARTMAN & HARTMAN AND DAVID
  13            HOUSTON, ESQ. AND THE LAW OFFICES OF DAVID R. HOUSTON
                          PURSUANT TO BANKRUPTCY RULE 9011
  14
                The Motion for an Order Imposing Sanctions Against Jeffrey Hartman, Esq. and
  15
       Hartman & Hartman and David Houston, Esq. and the Law Offices of David R. Houston
  16
       Pursuant to Bankruptcy Rule 9011 [ECF No. 1099] (“Sanctions Motion”)1 was filed by JH, Inc.
  17
       (“JH”), Maryanna Herbst as Trustee of the Herbst Family Trust dated December 17, 2002
  18
       (“Trust”), and Berry-Hinckley Industries (“BHI” and together with JH and the Trust, the “Herbst
  19
       Parties”), and Timothy P. Herbst, Troy D. Herbst, and Edward J. Herbst (together, the
  20
       “Additional Defendants,” and with the Herbst Parties, the “Herbst Defendants”) on May 29,
  21
       2020. The Sanctions Motion came on for a hearing before the Court on February 4, 2021, at
  22
       10:00 a.m. (“Hearing”). Gerald M. Gordon, Esq. and Mark M. Weisenmiller, Esq. appeared on
  23
       behalf of the Herbst Defendants and Kent R. Robison, Esq. and Hannah E. Winston, Esq.
  24
       appeared on behalf of Jeffrey Hartman, Esq. and Hartman & Hartman (collectively, “Hartman”)
  25
       and David Houston, Esq., and the Law Offices of David R. Houston (collectively, “Houston”).
  26
  27   1
         All capitalized undefined terms used herein shall be ascribed the definitions set forth in the Herbst Defendants’
       Sanctions Motion and Reply, as applicable.
  28
      Case 3:21-cv-00252-MMD Document 1-3 Filed 06/02/21 Page 5 of 5



 1          Based upon the Findings of Fact and Conclusions of Law in Support of Order Granting

 2   Motion for an Order Imposing Sanctions Against Jeffrey Hartman, Esq. and Hartman &

 3   Hartman and David Houston, Esq. and the Law Offices of David R. Houston Pursuant to

 4   Bankruptcy Rule 9011 entered concurrently herewith, which is incorporated into this Order by

 5   reference, it having been determined after the Hearing on notice that all notice and service

 6   having been proper under the Bankruptcy Code and Bankruptcy Rules, and good cause

 7   appearing;

 8          IT IS HEREBY ORDERED, ADJUDGED and DECREED as follows:

 9          1.      The Sanctions Motion is granted as set forth herein.

10          2.      Hartman and Houston shall pay the Herbst Defendants $50,000 twenty-eight days

11   following entry of this Order.

12          3.      The obligation to pay the Herbst Defendants $50,000 is a joint and several

13   obligation among Hartman and Houston.

14          IT IS SO ORDERED.

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
